Appellant Hessian Hills Country Club, Inc., was insured under policies of fire insurance issued by the defendant companies, covering certain buildings located in Croton, N. Y. Appellant Fischer held a mortgage against those buildings, and the policies provided that the loss, if any, payable thereunder should be paid to said mortgagee as his interest might appear. Suits were brought to recover for fire losses to certain of the buildings covered by the policies and the actions were consolidated. The jury returned a verdict for the defendants. Judgment unanimously affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Glennon and Cohn, JJ.